DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 20010054780 listed in IDS) in view of Nishio et. al. (US 6244653).

	Regarding Claim 1 Ogura discloses placing an antenna element between a top mold core and a first bottom mold core (Figure 1, [0058], antenna element-3 molding die-4 with top and bottom portion 4a and 4b); injecting molding material into a first mold cavity defined by at least the top mold core (Figure 1, [0059], Ogura has a mold cavity defined by the top and bottom portion), Ogura et. al. didn’t explicit disclose that top portion and the bottom portion used to form separate parts of the resin product. Nishio et. al discloses top mold core/die thereby  forming the outside shape of the resin molded window body-2  and the bottom mold core/die  die 8 (8a and 8b) for forming the inside shape of the window body 2 (col 8, line 15-20, line 25-36). Ogura’s modified by Nishio’s injection step discloses that injecting molding material to form a top portion of a helical antenna housing and two opposite side portions of the helical antenna housing /i.e. outside surface of Nishio’s molded body (Figure 9, Nishio); Nishio further discloses once the window body-2 has cured, the bottom movable die 8 moved, by means of the sliding table, so that the second injection-molding step can be performed. In this second step, the molded window body-2 (held in the fixed die 7) is aligned with (Figure 9). Nishio injection molding step discloses that removing the first bottom mold core and placing a second bottom mold core, Ogura’s antenna element combined with Nishio’s second injection step thereby forming the inside shape of the window body 2/ bottom portion of the helical antenna housing (Figure 8-9, Nishio).
	Further, It is noted that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  See In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  In this case, the Nishio reference is considered to be analogous art to the claimed invention because it is reasonably pertinent to the problem of two step injection molding process where the first part of the resin molded body is attached to the top mold and then the second injection step is performed by removing the first bottom core and replacing it with a new bottom core to obtain the second part of the molded body, just as being done with the top, side and bottom portion of the molded object in the instant claims.
	It would be obvious for one ordinary skilled in the art to modify the teaching provided by Ogura’s antenna with two step injection process taught by Nishio for the purpose of producing the helical antenna’s structure with desired appearance.

	Regarding Claim 8, Ogura discloses a helical antenna didn’t explicit disclose that top portion and the bottom portion can be separated. Nishio et. al discloses top mold (col 8, line 15-20, line 25-36). Ogura modified by Nishio’s injection step  discloses that injecting molding material to form a top portion of a helical antenna housing and two opposite side portions of the helical antenna housing /outside surface of Nishio’s molded body (Figure 9, Nishio); Nishio further discloses once the window body-2 has cured, the movable die 8 moved, by means of the sliding table, so that the second injection-molding step can be performed. In this second step, the molded window body 2 (held in the fixed die 7) is aligned with the movable die 8 (the second molding surface 8b) (Figure 9). Nishio injection molding step discloses that removing the first bottom mold core and placing a second bottom mold core, Ogura’s antenna element combined with Nishio’s second injection step thereby forming the inside shape of the window body 2/ bottom portion of the helical antenna housing.
	Regarding Claim 9, Ogura discloses he helical antenna housing top portion, bottom portion and two opposite side portions define four mold portions of the helical antenna housing (Figure 1-2).
	Regarding Claim 10, Ogura discloses the helical antenna includes four parting lines indicative of boundaries between the four mold portions of the helical antenna housing (Figures 1-3 showing four distinct boundaries).
	Regarding Claim 11, Ogura discloses the helical antenna housing is substantially cylindrical ([0079]).
(Figure 9-10, [0008]).
	Regarding Claim 13, Ogura discloses the spiral helical protrusion extends about a circumference of the helical antenna housing (Figure 9-10, [0008], [0009]).
	Regarding Claim 14, Ogura discloses the spiral helical protrusion extends about the circumference of the helical antenna housing at least three times (Figure 9-10).
	Regarding Claim 15 discloses Ogura discloses an antenna connector is at one end of the antenna element, the antenna connector adapted to transmit and/or receive signals from an antenna source (Figure 9, [0008]).
	Regarding Claim 16 Ogura discloses the helical antenna housing defines opening at one end, thereby exposing the antenna connector (Figure 9, antenna element -101 is electrically connected to the aerial coupled circuits via the metal fitting -102 and the feeder -103 connected to the metal fitting -102.).
	Regarding Claim 17, Ogura discloses injecting the molding material includes injecting the molding material at an end of the antenna element (Figure 3, molding resin injected through Gate-G).
	Regarding Claim 18, Ogura discloses the molding material includes plastic material ([0061]).
	Regarding Claim 19, Ogura discloses the molding material includes a thermoplastic polyurethane ([0061]).  

(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 20010054780 listed in IDS) in view of Nishio et. al. (US 6244653) as applied to claim 1, in view of Wu et. al. (US 20120088004). 
	Regarding claim 2, combination used to reject claim 1 discloses the top and the bottom mold core but did not disclose the sliding elements, in the same field of endeavor pertaining to the field, Wu discloses includes a first sliding element-12 and a second sliding element-12 on the top mold (Figure 5-6, [0007], Wu).Therefore, combining the references of Claim 1 and Wu the claim limitation of moving the first sliding element away from the helical antenna housing and moving the second sliding element away from the helical antenna housing to release the helical antenna housing from the top mold core is met. The combination of Orguza and Nishio discloses that helical antenna is attached to the top mold core, Wu discloses that sliders are attached to the top mold.
	 It would be obvious for one ordinary skilled in the art to combine the combination of Claim 1 and Wu to have the sliders in place so that the antenna is smoothly released before the next molding cycle.
	Regarding Claim 3, combination used to reject claim 2 with Wu discloses that the limitation that helical antenna housing is adapted to remain in the top mold core (Orguza and Nishio) until the first sliding element and the second sliding element are moved away from the helical antenna housing (Figure 5,-6, Wu).
	Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 20010054780 listed in IDS) in view of Nishio et. al. (US 6244653) and Wu et. al.  (US 20120088004) as applied to claim 2,further  in view of Curtil et. al. (US 20030146546).
Regarding Claim 4, the combination of claim 2 discloses the sliding elements but explicitly didn’t disclose that moving the sliding elements includes pulling the sliding elements away in lateral directions. However, in the same field of endeavor pertaining to the art, Curtil discloses the sliding elements pulling the sliding elements away in lateral directions opposite one another (Figure 3, [[0034], [0035]).
	It would be obvious for one ordinary skilled in the art to combine the teachings  of the combination of Claim 2 with Curtil’s movement of the sliding elements in lateral directions to facilitate the release of the product formed.
	Regarding Claim 5 Curtil discloses the lateral direction is perpendicular to a movement of the top mold core and a movement of the bottom mold core during opening of the mold cores ([0035]).
	Regarding claim 6, the combination of claim 2 discloses top mold core includes sliding elements but explicitly didn’t disclose that moving the sliding elements. However, in the same field of endeavor pertaining to the art, Curtil discloses at least one slider cam ([0036]) which are commonly used with sliders. Further re: the limitation at least one slider bolt adapted to hold one of the sliding elements in place during injection of the molding material as shown in Wu (Figure 5 sustaining pieces with the sliders and bolts), and wherein opening the mold moves the slider elements and slider bolt upwards, thereby allowing said sliding element to be moved away from the helical antenna housing (Figure 4 mold in the closed position and Figure 5 mold in open position as moved upwards).
	It would be obvious for one ordinary skilled in the art to combine the teaching of combination of Claim 2 with the slider cam’s teaching of Curtil for the purpose of sliders ([0040], Curtil).
	Regarding Claim 7,  Curtil discloses the slider cam includes a diagonal end portion in contact with said sliding element ([0036], ‘a slot 16 formed in each slider 7, so as to have an orientation that is oblique or inclined with respect to the axis X-X' of translation of the sliders”), Further the combination of claim 2 and Curtis (slider cam) re: the  limitation that sliding elements-12 attached to top mold  to move away from the helical antenna housing when the slider cam is lifted upwards during opening of the top mold core (Figure 5, Wu).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu (US 20140084510)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                  

/MARC C HOWELL/Primary Examiner, Art Unit 1774